NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-APR-2020
                                            12:50 PM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                    NH, Plaintiff-Appellee, v.
                      SK, Defendant-Appellant


        APPEAL FROM THE FAMILY COURT OF THE FIFTH CIRCUIT
                    (CASE NO. FC-D 13-1-0073)


                               ORDER
   GRANTING FEBRUARY 13, 2020 MOTION TO DETERMINE JURISDICTION
                                AND
       DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
      (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
          Upon review of (1) Defendant-Appellant S.K.'s (S.K.)
and Plaintiff-Appellee N.H.'s (N.H.) February 13, 2020 joint
motion to determine jurisdiction in appellate court case number
CAAP-XX-XXXXXXX, and (2) the record, it appears that we lack
appellate jurisdiction under Hawaii Revised Statutes (HRS)
§ 571-54 (2018) to review the Honorable Edmund D. Acoba's
December 8, 2017 amended divorce decree in the underlying divorce
case in FC-D No. 13-1-0073, which is the subject of this appeal.
          The December 8, 2017 amended divorce decree initially
qualified as an appealable final divorce decree pursuant to HRS
§ 571-54 and the holding in Eaton v. Eaton, 7 Haw. App. 111, 118-
19, 748 P.2d 801, 805 (1987).    However, pursuant to the holding
in Life of the Land v. Ariyoshi, 57 Haw. 249, 252, 553 P.2d 464,
466 (1976), this court granted S.K. and N.H.'s June 25, 2019
joint motion to temporarily remand this case for the family court
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

to consider a March 9, 2018 motion by S.K. to set aside the
December 8, 2017 amended divorce decree pursuant to Rule 60(b) of
the Hawai#i Family Court Rules (HFCR).     During the temporary
remand, on July 31, 2019, the family court entered an order which
granted S.K.'s motion to set aside the December 8, 2017 amended
divorce decree and ordered that a new trial would be scheduled.
Jurisdiction thereafter reverted to our court and the appellate
record was supplemented with the family court's July 31, 2019
order.   As a result of the July 31, 2019 order, the very subject
of this appeal, i.e., the December 8, 2017 amended divorce
decree, has been set aside and is no longer a valid, appealable
final divorce decree under HRS § 571-54.
          In the absence of an appealable final divorce decree,
we lack appellate jurisdiction over appellate court case number
CAAP-XX-XXXXXXX.
          Therefore, IT IS HEREBY ORDERED that S.K. and N.H.'s
February 13, 2020 joint motion to determine jurisdiction is
granted, and appellate court case number CAAP-XX-XXXXXXX is
dismissed for lack of appellate jurisdiction.
          DATED:   Honolulu, Hawai#i, April 17, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2